Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: Continuation Application filed March 29, 2021.  Claims 2-21 are pending in the case. Claims 2, 10 and 18 are independent claims.
Double Patenting
           The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 2-21 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of U.S. Patent No. 10,963,533. 
Instant Application No. 17/216,478 
U.S. Patent No. 10,963,533
2. (New) A non-transitory computer-readable medium having stored thereon instructions executable by a computer system to cause the computer system to perform operations comprising: 

analyzing source code of a first web page to determine a group of one or more interactive elements that are each configured to react to input by a user viewing the web page, the group of one or more interactive elements being part of a plurality of elements of the first web page; 
causing visual augmentation of the one or more interactive elements to indicate that those elements are selectable by the user, wherein a request to a server for the first web page is not required for performing the visual augmentation; 

causing an interactive visual area to be shown by a web browser that is being used to display the web page, the interactive visual area including a plurality of selectable visual elements, each of the plurality of selectable visual elements being configured to cause display, within the web browser, of a different web page respectively providing different analytical information relating to the first web page; 




transmitting a query to a database system for statistical information associated a quantity of user interactions by a plurality of different users with the one or more interactive elements of the first web page; and dynamically updating, without a refresh of the first web page, a display of statistical information for the plurality of selectable visual elements in the interactive visual area with data from a response received from the query for the statistical information to the database system.  


1. A method, comprising:






analyzing, by a computer system, source code of a web page to determine a group of one or more interactive elements that are each programmed to react to input by a user viewing the web page, the one or more interactive elements being part of a plurality of elements of the web page;

visually augmenting the one or more interactive elements to indicate that those elements are selectable by the user, wherein an additional server request is not required for performing the visual augmentation;


causing, by the computer system, an interactive visual area to be shown by a same program that is being used to display the web page, the interactive visual area including a plurality of selectable visual elements and a plurality of web cookies usable by the web page, one or more of which are usable to navigate to a different web page respectively providing different analytical information relating to the web page, each web cookie associated with one of the plurality of selectable visual elements and one of a user ID or a session ID;


querying a back-end system for statistical information associated with the web page; and
dynamically updating the plurality of selectable visual elements in the interactive visual area based on a response to the querying for the statistical information from the back-end system.



Claims 10 and 18 are similar to claim 1 of U.S. Patent No. 10,963,533.
Dependent claims are rejected for their dependency from the rejected independent claims 1, 10 and 18. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PEI YONG WENG/Primary Examiner, Art Unit 2179